Citation Nr: 1715825	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-42 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran's DD Form 214 lists active service from January 1987 to February 1989, with 5 years, 10 months and 28 days of prior active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

The September 2008 rating decision denied a petition to reopen a previously denied claim of service connection for a bilateral hip disability.  In May 2014, the Board reopened the claim of service connection for a bilateral hip disability.  It last considered this matter in April 2016, at which time it remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As stated in the prior remand, the Veteran seeks service connection, on a secondary basis, for bilateral hip pain with arthritis and cartilage loss, due to altered gait.  Id.  A June 2015 VA examination shows a diagnosis of right hip pain, likely mild right hip degenerative joint disease, based on reported history.  A July 2015 addendum opinion shows a confirmed diagnosis of bilateral osteoarthritis of the hips.  

In April 2016, the Board determined that a July 2015 VA opinion was inadequate and remanded for a new VA opinion.  In a November 2016 VA opinion, the same VA examiner stated that he could not relate the Veteran's bilateral hip osteoarthritis to his service-connected bilateral knee or low back disabilities without resort to mere speculation.  The VA examiner explained that it is possible to develop osteoarthritis as a result of the aging process, and that this is a common condition, which can be seen with or without any history of knee or back problems.

In a December 2016 statement, the Veteran took issue with the examiner's opinion.  Significantly, he found the examiner's reasoning to be flawed, as he was only 37 years old when he was diagnosed with bilateral degenerative arthritis.  The Board notes that, as of December 2016, the Veteran was 54 years old.

The Board is persuaded by the Veteran's argument.  The VA examiner has identified the aging process as a possible cause of the Veteran's bilateral hip osteoarthritis.  Private treatment records, however, show a diagnosis of degenerative arthritis for both hips as early as September 1996.  See private treatment records received in February 5, 1999.  At that time, the Veteran was 33 years old.  Id.  The November 2016 VA opinion does not show adequate consideration of this evidence, which suggests an early onset of degenerative arthritis.  As such, the opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  On remand, the VA examiner should issue a new opinion that shows adequate consideration of the aforementioned evidence.

The Board also notes that the November 2016 VA opinion did not provide an express rationale with regard to the issue of aggravation.  This is particularly significant since, as shown by the evidence cited above, bilateral hip arthritis was diagnosed more than 20 years ago.  The new opinion should also address this.

Accordingly, the case is REMANDED for the following action:

1.  Forward the entire claims file, including a copy of this remand, to the individual who conducted the June 2015 VA examination, or another appropriate examiner if that individual is unavailable, for an addendum opinion regarding the Veteran's bilateral hip disability.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.  

The examiner should respond to the following:

(a)  Is the Veteran's bilateral hip disability at least as likely as not (probability of 50 percent or higher) proximately due to his service-connected bilateral knee and/or low back disabilities?  Please consider and discuss private treatment records that show a diagnosis of degenerative arthritis of both hips as early as September 1996.  The opinion should show adequate consideration of this and other relevant pieces of evidence.

(b)  If the answer to the question posed in the above paragraph is negative, then is it at least as likely as not that the Veteran's bilateral hip disability has been aggravated (permanently worsened beyond it natural progression) by his service-connected bilateral knee and/or low back disabilities?  Again, please consider and address private treatment records that show a diagnosis of degenerative arthritis of both hips as early as September 1996.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should provide a clear medical rationale for any opinion offered.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

The examiner must consider lay reports from the Veteran along with pertinent medical evidence.  The examiner must provide a reason if he or she rejects the lay reports, and the lay statements cannot be rejected due solely to a lack of medical documentation.  

2.  After completing the above development, readjudicate the issue of service connection for a bilateral hip disability.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




